The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 23, 2015

                                   No. 04-14-00338-CR

                              Benny Cavazos VALVERDE,
                                      Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR3980
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Withdraw Anders Brief and Motion for Extension of Time to
File Brief is hereby GRANTED. The Appellant’s brief is due March 23, 2015. Mr. Dean
Diachin’s “Motion to Withdraw As Counsel Due to Filing Anders Brief” is hereby GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court